Case 2:14-cv-08961-PA-SS Document 65 Filed 10/24/18 Page 1 of 6 Page ID #:935



   1
     EISENBERG, GILCHRIST & CUTT, P.C.
   2 Robert D. Sherlock (Utah Bar No. 02942)
   3 (Admitted Pro Hac Vice, rsherlock@egclegal.com)
     215 South State, Suite 900
   4 Salt Lake City, Utah 84111
   5 PH: 801-366-9100
   6 WATERS, KRAUS & PAUL
   7 Michael Armitage (SBN 152740, armitage@waterskraus.com)
     222 North Sepulveda Boulevard, Suite 1900
   8 El Segundo, California 90245
   9 PH: 310-414-8146
     Attorneys For Plaintiff-Relator DAVID VATAN, M.D.
  10
  11 CROWELL & MORING LLP
     Mark R. Troy (CSB No. 120418, mtroy@crowell.com)
  12 Mana Elihu Lombardo (CSB No. 228846, melombardo@crowell.com)
  13 515 S. Flower St., 40th Floor
     Los Angeles, California 90071
  14 Telephone: 213.622.4750
  15 Facsimile: 213.622.2690
     Attorneys for Defendants QTC MEDICAL SERVICES, INC.
  16 and LOCKHEED MARTIN CORPORATION
  17
                          UNITED STATES DISTRICT COURT
  18                     CENTRAL DISTRICT OF CALIFORNIA
  19
                                                        Case No. CV14-8961-PA (SSx)
  20                                         )
       United States of America,             )        MEMORANDUM IN SUPPORT OF
  21   ex rel. David Vatan, M.D.             )
                                                     UNOPPOSED / STIPULATED MOTION
                           Plaintiff-Relator )
  22                                         )       TO EXTEND EXPERT DESIGNATION
                    v.                       )        AND DISCOVERY CUTOFF DATES
  23                                         )
                                             )             (FIRST EXTENSION)
        QTC Medical Services, Inc, et al.,
  24                                         )
                                             )         Hearing Date: November 5, 2018
  25                       Defendant.        )
                                                               Time: 1:30 PM
  26                                                    Judge: Hon. Percy Anderson
                                                            Place: Courtroom 9A
  27                                                      Los Angeles – First Street
  28
                                                 1
                                                                    Memorandum in Support –
                                                 Motion to Amend Expert Designation and Discovery Cutoff
Case 2:14-cv-08961-PA-SS Document 65 Filed 10/24/18 Page 2 of 6 Page ID #:936



   1
   2
       Plaintiff/Relator David Vatan, M.D. (“Relator”) and Defendants QTC
   3
       Medical Services, Inc. and Lockheed Martin Corporation (“Defendants”)
   4
       (collectively “parties”), by and through their attorneys of record, submit this
   5
       memorandum in support of the unopposed/stipulated motion to extend expert
   6
       designation and discovery cutoff dates. This is the first motion/request for
   7
       extension of such dates.
   8
       I. Certification of Compliance:
   9
  10         This motion originated with Plaintiffs and following the conference of
  11 counsel pursuant to L.R. 7-3 which commenced on September 25, 2018 and
  12 continued through October 22, 2018. Defendants do not oppose the motion and
  13 stipulate to the date modifications.
  14
             The parties further request the Court use its discretion to extend dates in the
  15
       Scheduling Order. Such modification will better allow the parties to utilize
  16
       discovery effectively in preparing and framing dispositive motions. In accordance
  17
       with the Court’s Standing Order, Paragraph 10, the Court’s order is necessary.
  18
  19         The parties have been actively pursuing scheduling an agreed-upon mediator
  20 for expeditious settlement / mediation efforts at this time
  21
       II. Discussion:
  22
  23         On April 5, 2018 the Court entered a scheduling order controlling the

  24 progress of this case. The parties have engaged in meaningful and properly
  25 sequenced discovery efforts since entry of the Court's original scheduling order,
  26 but now agree they need a limited amount of additional time to complete factual
  27 discovery, to permit early mediation in the case, and to identify, select and disclose
  28 experts. In particular, both sides have engaged in substantial document production.
                                                 2
                                                                    Memorandum in Support –
                                                 Motion to Amend Expert Designation and Discovery Cutoff
Case 2:14-cv-08961-PA-SS Document 65 Filed 10/24/18 Page 3 of 6 Page ID #:937



   1
       Plaintiff has engaged in analysis and review of over 150,000 line items of
   2
       Defendants’ production of veterans’ claim file reviews, and a significant volume of
   3
       documentary production by both parties. That analysis and the production itself is
   4
       continuing. Both parties are still in the process of deposing fact witnesses, and are
   5
       selecting a mediator for early mediation (in approximately the next two months)
   6
       based on the mediator’s availability.
   7
   8         In order to promote judicial economy are well as “secure the just, speedy,
   9 and inexpensive determination of [this] action “ (F.R. Civ. P. 1), the parties have
  10 staged discovery to reduce the need for unnecessary depositions, avoidable expert
  11 witness costs, and excessive document production. Despite the scope and
  12 complexity of certain issues in the case, the parties have not to this point had
  13 discovery disputes necessitating court or magistrate intervention. Both parties have
  14 cooperated in scheduling issues and other matters. Both parties agree that an
  15 extension of approximately six weeks for designation of expert witnesses is
  16 appropriate with a similar extension of the date for close of all discovery.
  17
             In short, all parties are requesting that this Court order a relatively modest
  18
       extension on the time allotted for the completion of the factual and expert
  19
       discovery phase of this litigation. That extension of time will also allow
  20
       meaningful mediation to take place during the same window of time. Moving
  21
       these dates (and moving dispositive motion dates if the court chooses to do) will
  22
       promote judicial economy by promoting the accelerated settlement efforts via
  23
       mediation already underway, in advance of the need for meeting an early briefing
  24
       of any dispositive motions, and avoiding potentially unnecessary discovery.
  25
  26         For all these reasons, the parties move the court for an order revising the
  27 expert designation and discovery completion dates as set forth in the Motion.
  28
                                                 3
                                                                    Memorandum in Support –
                                                 Motion to Amend Expert Designation and Discovery Cutoff
Case 2:14-cv-08961-PA-SS Document 65 Filed 10/24/18 Page 4 of 6 Page ID #:938



   1
       Respectfully submitted,
   2
   3 Dated: October 24, 2018
   4
                                            EISENBERG, GILCHRIST & CUTT
   5
   6                                           _______/s/ ___________________

   7                                                    Robert D. Sherlock

   8                                                   Robert D. Sherlock
   9                                              Attorney for Plaintiff/Relator
                                                    DAVID VATAN, M.D.
  10
  11                                           CROWELL & MORING LLP
  12 Dated: October 24, 2018:
                                                  _________/s/ _______________
  13
  14                                                        Mark R. Troy

  15                                                   Mark R. Troy
  16                                                  Mana Lombardo
                                                  Attorneys for Defendants
  17                                             QTC MEDICAL SERVICES,
  18                                                     INC. and
                                                    LOCKHEED MARTIN
  19                                                   CORPORATION
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           4
                                                              Memorandum in Support –
                                           Motion to Amend Expert Designation and Discovery Cutoff
Case 2:14-cv-08961-PA-SS Document 65 Filed 10/24/18 Page 5 of 6 Page ID #:939



   1
                                     CERTIFICATION
   2
   3 I, ROBERT D. SHERLOCK, am an attorney in the law firm of Eisenberg,
   4 Gilchrist & Cutt, counsel of record for Relator-Plaintiff David Vatan, M.D. Under
   5 C.D. Cal. Local Rule 5-4.3.4(a)(2)(i), I hereby attest that all other signatories on
   6 whose behalf this filing is submitted concur in the filing’s content and have
   7 authorized the filing.
   8
   9 Dated: October 24, 2018
  10
  11                                         EISENBERG, GILCHRIST& CUTT
  12                                                  _______/s/__________
  13                                                    Robert D. Sherlock
  14
                                                        Robert D. Sherlock
  15                                               Attorneys for Plaintiff-Relator
                                                      Dr. David Vatan, M.D.
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               5
                                                                 Memorandum in Support –
                                              Motion to Amend Expert Designation and Discovery Cutoff
Case 2:14-cv-08961-PA-SS Document 65 Filed 10/24/18 Page 6 of 6 Page ID #:940



   1
                                CERTIFICATE OF SERVICE
   2
   3 I hereby certify that I am an attorney at Eisenberg, Gilchrist & Cutt. My business
     address is 215 S. State Street, Suite 900, Salt Lake City, Utah 84111. I am over
   4
     the age of eighteen years and not a party to the above-titled action.
   5
     I certify that on October 24, 2018, I served the foregoing document(s):
   6
   7            Memorandum in Support of Unopposed / Stipulated Motion
                              To Amend Scheduling Order Dates
   8
   9
     The document was served by e-mail to counsel, through the Court’s ECF system,
  10 to the following Parties and Notice Parties. All such parties are on the Court’s
  11 ECF notice system:
  12 Electronic Mail Notice List
  13 Michael L. Armitage --Armitage@waterskraus.com
  14
     Mark Troy -- mtroy@crowell.com
  15
     Mana Elihu Lombardo - MeLombardo@crowell.com
  16
  17 Donald W. Yoo, Assistant U.S. Attorney, zenaida.rosacia@usdoj.gov,
          caseview.ecf@usdoj.gov, donald.yoo@usdoj.gov, usacac.civil@usdoj.gov
  18
  19
       I declare under penalty of perjury under the laws of the United States of
  20
  21 America that the foregoing is true and correct.
  22 Dated: October 24 , 2018
  23 s/ Robert D. Sherlock
  24
     Robert D. Sherlock
  25
  26
  27
  28
                                                 6
                                                                   Memorandum in Support –
                                                Motion to Amend Expert Designation and Discovery Cutoff
